No

> Ww

co Co So “~ DW tr

 

Case 2:20-mj-00695-BNW Document 5 Fifech8etiaise—Page tet RECEIVED

—___.ENTERED = _____SERVED ON
COUNSEL/PARTIES OF REUURD

   
 
 
  

 

UNITED STATES DISTRICTICOURT | AUG 13 2020

 

 

 

CLERK Us DISTRICT COURT
DISTRICT OF NEVA DISTRICT OF NEVADA
see BY: DEPUTY
UNITED STATES OF AMERICA, Case No. 2:20-mj-695-BNW
Plaintiff,
WAIVER OF RIGHT TO APPEAR IN
Vv. PERSON AT CRIMINAL PROCEEDING
JUAN ZUBIAS GAMEZ
Defendant.

 

 

| understand that I have a right to appear in person in court at the initial appearance and
detention hearings in this case scheduled for August 13, 2020. I have been advised of the nature
of these proceedings and my right to appear in person. | have been informed that | may appear
by video teleconference, or telephone conference if video conference is not reasonably
available, in light of the spread of the COVID-19 virus in the District of Nevada and in order
to protect my health and safety, as well as those of the attorneys, the court and court staff.

Understanding my right to appear in person, I knowingly and voluntarily waive my right
to appear at this proceeding in person, and I consent to appear by video teleconference or by
telephone conference where the video teleconference is not reasonably available. I consulted

with my attorney prior to deciding to waive my right to appear in person at this proceeding.

/s/ Brian Pugh for Juan Zubias Gamez 8/13/20

 

 

 

 

Defendant’s Signature (date)

(s/ Brian Pugh 8/13/20 LAS
Signature of Defendant’s Attorney (date) Judge’s Signature (date)

Brian Pugh Brenda Welglee V.S. Maastrore. Ss
Printed Name of Defendant’s Attorney Judge’s Printed Name and TitleJ

fos

 
